         Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 1 of 19




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ALANE LINTNER,                        )
                                      )        CIVIL ACTION
      PLAINTIFF,                      )        FILE NO.
                                      )        Jury Trial Demanded
                                      )
V.                                    )
                                      )
PYE BARKER FIRE &                     )
SAFETY, LLC,                          )
                                      )
      DEFENDANT.                      )

               PLAINTIFF ALANE LINTNER’S COMPLAINT

      COMES NOW, Plaintiff Alane Lintner who files her Complaint against

Defendant Pye Barker Fire & Safety, LLC. at the following address: 11605

Haynes Bridge Rd., Ste. 350, Alpharetta, GA 30009 (hereafter “Defendant”) and

alleges as follows:

                           I.     Nature of Complaint

                                          1.

      Plaintiff seeks to recover unpaid work time, unpaid overtime, liquidated

damages and attorney’s fees and costs for all hours worked in excess of 40 hours in

a single workweek which lack of payments are alleged violations of the Fair Labor

Standards Act, 29 U.S.C. Secs. 203, et. seq. (hereafter “FLSA”). Plaintiff also
         Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 2 of 19




seeks recovery for lost wages and liquidated damages for retaliatory discharge in

violations of the Family and Medical Leave Act of 1993 (hereafter “FMLA”), 29

U.S.C. § 2601, et seq.

                      II.    JURISDICTION AND VENUE

                                          2.

      This Court has original jurisdiction over cases brought to recover unpaid

overtime pursuant to the FLSA which provides, inter alia, that "[a]n action to recover

... may be maintained ... in any Federal or State court of competent jurisdiction," 29

U. S. C. §216(b).

                                          3.

      Plaintiff resides at 909 Wedgewood Way, Sandy Springs, GA. 30350, Fulton

County, within the geographic boundary of the United States District Court,

Northern District of Georgia, Atlanta Division.

                                          4.

      Plaintiff has been employed by Defendant from 04/30/2018 to 02/10/2021, at

Defendant’s place of business at 11605 Haynes Bridge Road, Suite 350, Alpharetta,

Georgia 30009, and worked within the geographic boundary of the United States

District Court, Northern District of Georgia, Atlanta Division.
         Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 3 of 19




                                           5.

      Plaintiff alleges violations of the FLSA in that (1) she was not paid for all time

worked, (2) she was not paid overtime for work performed in excess of 40 hours in

a single work week during parts of her employment, and alleges that these violations

of the FLSA occurred at Defendant’s place of business at 11605 Haynes Bridge

Road, Suite 350, Alpharetta, Georgia 30009, within the geographic boundary of the

United States District Court, Northern District of Georgia, Atlanta Division.

                                           6.

      Plaintiff alleges violation of the FMLA in that her employment was

terminated in retaliation for her protected activity and/or opposition to illegal activity

in violation of the FMLA during parts of her employment at 11605 Haynes Bridge

Road, Suite 350, Alpharetta, Georgia 30009, within the geographic boundary of the

United States District Court, Northern District of Georgia, Atlanta Division.

                                           7.

      A substantial part of the alleged actions and omissions that give rise to

Plaintiff’s FLSA and FMLA claims against Defendant are alleged to have occurred

within the geographic boundary of the United States District Court, Northern District

of Georgia, Atlanta Division, such that venue in this Court is proper pursuant to 28

U.S.C. Sec. 1367.
         Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 4 of 19




                          III.   PARTIES AND FACTS

                                         8.

      Plaintiff was employed by Defendant from 04/30/2018 to 02/10/2021, within

the meaning of the FLSA, 29 U.S.C. sec. 203(e).

                                         9.

      During the dates alleged in paragraph seven of this Complaint, Plaintiff was

an employee of Defendant, who was an employer engaged in interstate commerce

within the meaning of 29 U.S.C. Sec. 207 (a).

                                        10.

      Plaintiff was paid a salary in her positions with Defendant from 02/26/2018

to 02/10/2021.

                                        11.

      Plaintiff was not paid overtime in her position(s) with Defendant from

02/26/2018 to 02/10/2021.

                                        12.

      During her employment from 02/26/2018 to 02/10/2021, Plaintiff was entitled

to overtime pay at a rate of 1 ½ times her Regular Rate of pay for hours in excess of

40 hours in a single work week under the FLSA.
         Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 5 of 19




                                         13.

      During her employment from 02/26/2018 to 02/10/2021, Plaintiff’s Regular

Rate of Pay should have included any bonus or performance based compensation in

addition to her salary.

                                         14.

      During her employment from 02/26/2018 to 02/10/2021, Plaintiff’s bonus or

performance based compensation in addition to her salary received in addition to her

salary additional compensation properly characterized as bonus or performance

based compensation which should have been included in her Regular Rate of

compensation for purposes of the FLSA if she was not exempt from the overtime

provisions of the FLSA.

                                         15.

      Even when Plaintiff worked more than forty hours per week from 02/26/2018

to 02/10/2021, Defendant failed to pay Plaintiff for all the time that she worked.

                                         16.

      During her employment from 02/26/2018 to 02/10/2021, Plaintiff was

instructed by Defendant that she was not entitled to overtime compensation.
         Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 6 of 19




                                        17.

      During her employment from 02/26/2018 to 02/10/2021, Plaintiff did not sell

or offer products to the businesses served by Defendant nor did she negotiate the

terms of any contract between Defendant and its customers.

                                        18.

      During her employment from 02/26/2018 to 02/10/2021, Plaintiff was paid on

a salary basis and did not receive commissions.

                                        19.

      During her employment from 02/26/2018 to 02/10/2021, Plaintiff was not

exempt from the overtime requirements of the FLSA under the executive exemption

because Plaintiff’s primary duty was not managing the enterprise or managing a

customarily recognized department or subdivision of the enterprise.

                                        20.

      During her employment from 02/26/2018 to 02/10/2021, Plaintiff was not

exempt from the overtime requirements of the FLSA under the executive exemption

because Plaintiff did not customarily and regularly direct the work of at least two

other full-time employees or the equivalent.
          Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 7 of 19




                                        21.

      During her employment from 02/26/2018 to 02/10/2021, Plaintiff was not

exempt from the overtime requirements of the FLSA under the executive exemption

because Plaintiff did not have the authority to hire or fire other employees or have

her suggestions and recommendations regarding the hiring, firing, advancement,

promotion, or any other change in status of other employees be given particular

weight.

                                        22.

      During her employment from 02/26/2018 to 02/10/2021, Plaintiff’s

position(s) did not require her to have an advanced academic degree in a field

directly related to the employee’s occupation.

                                        23.

      During her employment from 02/26/2018 to 02/10/2021, Plaintiff’s

position(s) did not require her to have an advanced academic degree in a field

directly related to the employee’s occupation including a degree in accounting,

law, or engineering.
         Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 8 of 19




                                        24.

      During her employment from 02/26/2018 to 02/10/2021, Plaintiff’s

position(s) did not require her to perform a primary duty requiring advanced

accounting, or legal, or engineering knowledge.

                                        25.

      In her job as Senior Accountant (April 2018 – May 2019), Plaintiff’s primary

job duties included:

    Process semi-monthly payroll;

    Track the administration of benefits;

    Monitor unemployment claims, workers comp claims, disability claims;

    Report all vehicle accidents to insurer;

    Track vehicle fleet;

    Renew all business licenses;

    File business property tax returns;

    Post payroll-related journal entries;

    Post stock transfers of inventory between branch offices; and,

    Post deferrals of inventory purchases for scheduled projects.
         Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 9 of 19




                                        26.

      In her job as HR Administrator (April 2018 – June 2020), Plaintiff’s primary

job duties included:

    Process bi-weekly payroll;

    Track the administration of benefits;

    Monitor unemployment claims, workers comp claims, disability claims;

    Report all vehicle accidents to insurer;

    Post payroll-related journal entries;

    Prepare reports for Davis-Bacon wages;

    Process pre-employment background checks and drug tests; and,

    Process wage garnishments and child support orders.

                                        27.

      In her job as Payroll Manager (June 2020-February 2021), Plaintiff’s primary

job duties included:

    Process bi-weekly payroll;

    Monitor unemployment claims, workers comp claims, disability claims;

    Post payroll-related journal entries;

    Prepare reports of Davis-Bacon wages;

    Process wage garnishments and child support orders; and,
        Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 10 of 19




    Assisted with implementation of Ceridian Dayforce HRIS system.

                                       28.

      During her employment from 02/26/2018 to 02/10/2021, Plaintiff’s primary

duty was not to exercise discretion and independent judgment of learned

professional and Plaintiff was not exempt from the overtime requirements of the

FLSA as a learned professional.

                                       29.

      During her employment from 02/26/2018 to 02/10/2021, Plaintiff’s primary

duty was not the performance of office or non-manual work directly related to the

management or general business operations of the employer or the employers’

customers.

                                       30.

      During her employment from 02/26/2018 to 02/10/2021, Plaintiff did not

include the exercise of discretion and independent judgment with respect to matters

of significance.

                                       31.

      During her employment from 02/26/2018 to 02/10/2021, Plaintiff was not

exempt from the overtime requirements of the FLSA under the Administrative

Exemption.
          Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 11 of 19




                                           32.

        During her employment from 02/26/2018 to 02/10/2021, Defendant did not

accurately record or keep the time Plaintiff actually worked, but instead only ignored

the tracking of Plaintiff’s actual work time and paid her a set salary for each work

week.

                                           33.

        During her employment from 02/26/2018 to 02/10/2021, Plaintiff was not

exempt from the overtime provisions of the FLSA under the executive,

administrative or professional exemptions of the FLSA.

                                            34.

        During her employment from 02/26/2018 to 02/10/2021, Plaintiff was

 instructed by Defendant that she was not entitled to overtime compensation.

                                           35.

        During her employment from 02/26/2018 to 02/10/2021, Plaintiff has been

denied overtime compensation, even when she worked in excess of forty hours per

week.

                                       COUNT I
                                Violations of the FLSA

                                           36.

        Plaintiff reasserts and re-alleges the allegations set forth above.
        Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 12 of 19




                                          37.

      At all times material herein, Plaintiff has been entitled to the rights,

protections, and benefits provided under the FLSA, 29 U.S.C. §§ 201, et seq.

                                          38.

      The FLSA regulates, among other things, the payment of overtime pay by

employers whose employees are engaged in interstate commerce, or engaged in the

production of goods for commerce, or employed in an enterprise engaged in

commerce or in the production of goods for commerce. 29 U.S.C. § 207(a)(1).

                                          39.

      Defendant is subject to the overtime pay requirements of the FLSA because

it is an enterprise engaged in interstate commerce and its employees are engaged in

commerce.

                                          40.

      Defendant violated the FLSA by failing to pay Plaintiff for overtime. In the

course of perpetrating these unlawful practices, Defendant has also willfully failed

to keep accurate records of all hours worked by Plaintiff.
        Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 13 of 19




                                          41.

      Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain

categories of employees from overtime pay obligations. None of the FLSA

exemptions apply to Plaintiff.

                                          42.

      Plaintiff is entitled to damages equal to the mandated overtime premium pay

within the three years preceding the filing of this Complaint, plus periods of

equitable tolling, because Defendant acted willfully and knew, or showed reckless

disregard of the fact, that its conduct was prohibited by the FLSA.

                                          43.

      Defendant has acted neither in good faith nor with reasonable grounds to

believe that its actions and omissions were not a violation of the FLSA, and as a

result thereof, Plaintiff and other similarly situated employees are entitled to recover

an award of liquidated damages in an amount equal to the amount of unpaid overtime

pay described pursuant to Section 16(b) of the FLSA, codified at 29 U.S.C. § 216(b).

Alternatively, should the Court find Defendant did not act willfully in failing to pay

overtime pay, Plaintiff and all similarly situated employees are entitled to an award

of prejudgment interest at the applicable legal rate.
         Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 14 of 19




                                         44.

      As a result of the aforesaid willful violations of the FLSA’s overtime pay

provisions, overtime compensation has been unlawfully withheld by Defendant from

Plaintiff and all similarly situated employees. Accordingly, Defendant is liable

pursuant to 29 U.S.C. § 216(b), together with an additional amount as liquidated

damages, pre-judgment and post-judgment interest, reasonable attorneys’ fees, and

costs of this action.

                                         45.

      Defendant’s failure to pay Plaintiff for all work which Defendant knew or

should have known was performed by Plaintiff and failure to pay overtime for hours

worked in excess of forty in a single work week, constitute willful violations of the

FLSA within the meaning of 29 U.S.C. sec. 255(a) such that that the appropriate

statute of limitations to be applied to Defendant’s violations is a three-year period.

                                         46.

      Defendant’s failure to pay Plaintiff for all time worked and for additional work

after scheduled shifts including reading and responding to e-mails, texts, phone calls

and completing other work related paperwork after a scheduled shift, constitutes a

violation of the minimum wage provisions of the FLSA.
        Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 15 of 19




                                         47.

      Defendant failure to pay Plaintiff for all time worked, and its failure to pay

Plaintiff for all time worked in excess of forty-hours in a single work week at the

proper overtime rate, constitutes a violation of the overtime provisions of the FLSA.

                                         48.

      Defendant was aware of its duty to comply with the FLSA during the times of

Plaintiff’s employment with Defendant.

                                         49.

      Defendant’s failure to pay Plaintiff for all work which Defendant knew or

should have known was performed by Plaintiff and failure to pay overtime for hours

worked in excess of forty in a single work week, constitute willful violations of the

FLSA within the meaning of 29 U.S.C. sec. 255(a) such that that the appropriate

statute of limitations to be applied to Defendant’s violations is a three-year period.

                            COUNT II
              FMLA INTERFERENCE AND/OR RETALIATION

                                         49.

      Plaintiff incorporates by reference as if fully restated here, the preceding

Paragraphs of Plaintiff’s Complaint.

                                         50.

      Plaintiff requested FMLA leave for her own personal health condition.
        Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 16 of 19




                                       54.

      Defendant provided to Plaintiff FMLA request paperwork.

                                       55.

      Before Plaintiff had a reasonable time to complete the FMLA paperwork,

Defendant terminated her employment.

                                       56.

      The reason(s) Defendant provided to Plaintiff for her termination from

employment were false.

                                       57.

      The reason(s) for her termination provided by Defendant on the Ga.

Department of Labor Termination Notice were not the reasons given to Plaintiff for

her termination from employment.

                                       58.

      Plaintiff had not previously received oral or written disciplinary action

regarding the reason(s) Defendant provided to Plaintiff for her termination from

employment were false.

                                       59.

      The termination of Plaintiff for such reasons without Plaintiff having

previously received oral or written disciplinary action regarding the reason(s)
        Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 17 of 19




Defendant provided to Plaintiff for her termination from employment constitutes a

breach of Defendant’s progressive discipline policy.

                                         60.

      The termination of Plaintiff for such reasons without Plaintiff having

previously received oral or written disciplinary action regarding the reason(s)

Defendant provided to Plaintiff for her termination from employment constitutes

differential treatment of Plaintiff from other employees who did not request FMLA

leave and were not terminated for such alleged conduct.

                                         61.

      Plaintiff’s employment was terminated in an effort to interfere with her taking

FMLA leave.

                                         62.

Plaintiff’s employment was terminated in retaliation for her request for FMLA leave.

                                         63.

      As a consequence of the termination of Plaintiff’s employment in order to

interfere with her taking FMLA leave or in retaliation for protected activity in

requesting FMLA leave. Plaintiff is entitled to an award of back-wages, front-pay,

liquidated damages, and employment benefits, and any damages incurred as the
        Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 18 of 19




result of the loss of such insurance coverage, and such other equitable relief as may

be appropriate, and an award of attorney’s fees and costs.

                             PRAYER FOR RELIEF

                                        64.

      Wherefore, Plaintiff Alane Lintner requests a jury trial and damages in the

form of (1) for violations of the FLSA: unpaid work time in violation of the

minimum wage, unpaid overtime, an award of liquidated damages in an equal

amount, and an award of attorney’s fees and costs, and (2) for FMLA interference

and FMLA retaliation: back-wages, front-pay, liquidated damages, and

employment benefits, and any damages incurred as the result of the loss of such

insurance coverage, and such other equitable relief as may be appropriate, and an

award of attorney’s fees and costs.

      Submitted this _18th_ day of May, 2021.

  s/ Donald W. Benson
  Donald W. Benson
  Georgia Bar No. 052350
  KENNETH S. NUGENT, P.C.
  4227 Pleasant Hill Road
  Building 11, Suite 300
  Duluth, GA 30096
  (770) 820-0817
  (770) 820-0717 (facsimile)
  dbenson@attorneykennugent.com
  Counsel for Plaintiff
        Case 1:21-cv-02095-AT Document 1 Filed 05/18/21 Page 19 of 19




                          CERTIFICATE OF COUNSEL

      Pursuant to Local Rule 7.1, the undersigned attorney certifies that this motion

was prepared with Time New Roman (14 point), one of the fonts and point selections

approved by the Court in Local Rule 5.1C.

  s/ Donald W. Benson
  Donald W. Benson
  Georgia Bar No. 052350
  KENNETH S. NUGENT, P.C.
  4227 Pleasant Hill Road
  Building 11, Suite 300
  Duluth, GA 30096
  (770) 820-0817
  (770) 820-0717 (facsimile)
  dbenson@attorneykennugent.com

  Counsel for Plaintiff
